Citation Nr: 0407457	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  01-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to service connection for groin swelling.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from June 25, 1999?


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
August 1967 to February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has characterized the issue 
as noted on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The Board notes that in March 2003, the appellant filed a 
notice of disagreement with issues addressed in a March 2003 
rating decision.  A statement of the case was issued in 
September 2003.  The claimant has not filed a substantive 
appeal as of yet.  He has until March 12, 2004, to file a 
substantive appeal.  Unless and until a substantive appeal is 
filed with regard to the issues addressed in the March 2003 
rating decision, the Board does not have jurisdiction over 
those issues.  The only issue over which the Board currently 
has jurisdiction is noted on the title page.  

On appeal the veteran has raised the issue of entitlement to 
service connection for alcoholism secondary to PTSD.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.

REMAND

During a July 2003 hearing before the undersigned the veteran 
testified that his PTSD had worsened since he was last 
examined in 2000.  He also testified that he had seen a 
private physician, Mujahid Rasul, M.D., for his PTSD, since 
the early 1990's.  As all pertinent records do not appear to 
be included in the claims folder, and as the rating assigned 
to PTSD is inextricably intertwined with the outcome of the 
above referenced claim of entitlement to service connection 
for alcoholism secondary to PTSD, further development is in 
order.  This includes taking appropriate measures to obtain 
all pertinent treatment records from Dr. Rasul, and to 
schedule the veteran for a VA examination to determine the 
severity of his PTSD, and any other conditions caused or 
aggravated by PTSD.  See Allen v. Principi, 237 F.3d 1368 
(Fed.Cir. 2001).  

In addition, it is noted that the law has changed under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002).  Under the 
VCAA, the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim have been 
modified.  The RO must ensure that all notice and development 
action required under the VCAA has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
claimant must be specifically advised what evidence is 
necessary to substantiate each claim, what specific portion 
of that evidence for each claim he must personally secure, 
and what specific portion of that evidence for each claim VA 
will secure on his behalf.  He must also be told to submit 
all pertinent evidence in his possession.  38 U.S.C.A.§§ 
5100, 5103; 38 C.F.R. § 3.159 (2003).

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
issues of entitlement to service connection for Hodgkin's 
disease and groin swelling must be remanded to the RO for the 
issuance of a statement of the case.  The record reflects 
that the RO denied these benefits in March 2003, and that a 
notice of disagreement was timely received.  To date, 
however, a statement of the case has yet to be issued.  
Accordingly, further action is in order.

Therefore, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
notice of what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  The veteran must 
further be told to submit all pertinent 
evidence in his possession that has yet 
to be submitted.  If further development 
is necessary to comply with the 
applicable law and regulations, all such 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO must take the necessary steps 
to obtain the veteran's treatment records 
from Mujahid Rasul, M.D., 1699 South 
Virginia Street, Suite 201, Reno, Nevada 
89502 from June 1999 to the present.  In 
addition, the RO should ask the veteran 
to identify any additional providers that 
have treated him for PTSD and alcoholism 
since 1999.  If any additional providers 
are identified, records from the 
identified providers should be obtained.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure records from 
any identified provider, it must notify 
the claimant and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.  

3.  The RO should then take the 
appropriate steps to schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD.  The claims files must be provided 
to the examiner for his/her review.  The 
examiner is advised that all necessary 
special testing, such as psychological 
testing should be accomplished.  The 
examiner should indicate all symptoms 
associated with the veteran's PTSD and 
the severity of the PTSD.  In addition, 
the examiner is to indicate whether it is 
at least as likely as not that alcoholism 
is caused or aggravated by PTSD.  If so, 
the examiner should indicate the severity 
of PTSD, including the associated 
alcoholism.  The examiner is asked to 
also render an opinion as to the degree 
of social and industrial impairment 
caused by PTSD, and any secondarily 
caused disability (e.g., alcoholism).  If 
alcoholism and PTSD are distinct 
disorders that fact must be noted, and 
the industrial inadaptability caused by 
PTSD alone must be differentiated.  The 
examiner must specifically opine whether 
it is at least as likely as not that PTSD 
alone, (and if alcoholism is related to 
PTSD) render the veteran unemployable.   
The examiner must provide a clear 
explanation for each finding and opinion 
expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

7.  Pursuant to Manlincon, the RO must 
furnish the veteran and his attorney with 
a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the service 
connection issues noted on the title 
page.  Notice is hereby provided that the 
timely filing of a substantive appeal is 
required to preserve the veteran's right 
to Board review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




